DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2021 has been entered.

Response to Arguments
	
With respect to applicant’s argument that Konik does not teach in response to receiving the search request, automatically selecting an optional element from a plurality of optional elements that have been enabled by the seller based on the first database record; and historical information associated with a user of the remote computing device, examiner respectfully disagrees.  Examiner finds that Konik teaches in fig. 6, 7 and [0060]; [0069], [0072, 0073] that the features (optional element) is selected automatically when the search is executed because when the user search for an iPhone and in response to the search, the items are displayed based on the 
Applicant’s arguments with respect new added limitations “wherein automatically selecting the optional element, in response to receiving the search request, causes the first database record to have a greater likelihood of satisfying the search request than another database record of the one or more database records”;  “responsive to the first database record having the greater likelihood of satisfying the search request than the another database record and in response to receiving the search request for the one or more database records” as recited in independent claims 1, 8 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the interest of compact prosecution, Examiner suggests that Applicant further clarify the portion automatically selecting the optional element as described in instant spec. [0033] such as the predictive model is used to automatically augment the optional element with the product and the predictive model is generated based on the historic data to increase the likelihood of an product to match the search request.  The predictive model uses parameters such as portion of the search query, the identified record and additional records.  Also, the selection of an optional element is based on a threshold as indicated in para. [0040]. Examiner acknowledges that dependent claims 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 9, 11, 12, 14, 15, 16, 17, 18, 19, 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Konik et al. (US 2016/0342288) and Yankovich et al. (US 2012/0066208) and in view of Zimmerman et al. (US 2016/0005063).

With respect to claim 1, Konik teaches a system, comprising: one or more processors (fig. 1,0025; examiners note: the processor); 
and a non-transitory machine-readable storage device comprising processor executable Instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (fig. 1,0025; examiner's note: processor and memory) comprising: 
receiving, from a remote computing device, a search request for one or more database records of a network based publication system (fig.7, 10, [0063, 0072, 0065]; examiner's note: the Apple IPhone is the search results of the search inputted in the search box 700; the search system which includes displaying results is the publication system because the user can buy and sell items in the system; the items are stored in a database therefore, they are the database records); 
identifying a first database record corresponding to at least a portion of the search request, the first database record having a first element (fig. 7, 10, 11; [0069, 0072], (0033, networked system 102, on an as needed basis, for data and/or processing capabilities not locally available (e.g., access to a database of items available for sale]; examiner's note: the search results as shown in fig. 7 and 10 are the database records because the results are retrieved from the databases and the listing price for the product apple iPhone is the first element); 
identifying a plurality of optional elements enabled by a seller of a product represented by the first element (fig. 7, [0069]; examiner’s note: fig. 7, [0069]; examiner’s note: element 720d, the shipping (optional element), 720e, return policy and warranty (optional element) are enabled by the seller because the seller has provided the shipping offer and return policy offer);
in response to receiving the search request (fig. 7; [0069]; examiner’s note: the user search for an iPhone and in response to the search the items are displayed) automatically selecting an optional element from a plurality of optional elements that have been enabled by the seller based on the first database record (fig. 6, 7, 8,10, 11; [0060, the feature selection module 520 is configured to select one or more examiners note: the optional element is the “free shipping": “30 day return policy" which is associated with the item Apple iPhone" as shown in fig. 7 and the Apple iPhone is the first database record; the shipping and 30 return policy is automatically selected as shown in fig, 7 because the shipping is associated with that particular item and the warranty information which is also an optional element is also automatically selected as shown in fig. 10 based on the selection of the item; the items are provided by the seller and the optional elements are also provided by the seller) and historical information associated with a user of the remote computing device ((0073, User information, such as past user activity (e.g., the user donating to a charity) and activity of social media connections (e.g., friends of the user having purchased an item), can be used to determine the relevance and uniqueness of a feature]; [0072, The features 834 have been determined to be most relevant to the user for this particular stage of the user's online experience (e.g., financing options, next day delivery feature, money back guarantee, best online price)], [0070, additional features 834 of the item listing are highlighted]; examiner’s note: the features such as the “warranty”, shipping method are the optional elements and the features (optional elements) are selected based on the users past activity, and they are associated with the selected database item such as iPhone; therefore, the optional elements such as features (shipping, warranty) are automatically selected and presented as shown in fig. 7, 8, 10, 11; the selection of the optional elements is executed in response to the search request of an item); 
obtaining a value associated with the automatically selected optional element (fig. 7, [0069]; examiner’s note: the shipping (optional element), which is associated with a value “free”; return policy (optional element) is associated with a value “30 day” and warranty (optional element) is associated with a value and they are obtained by the system);
generating a formatted user interface comprising a representation of the database record and the first element (fig. 7, 8, 10, 11, [0072, 0073]; examiner’s note: the user interface displaying the items and their optional elements such as features; the price is the first element and each item's price includes warranty information, shipping information and each item has different warranty with different prices; the listing items including all the additional information is the formatted user interface); 
and causing, in response to the search request, presentation of the formatted user interface on the remote computing device (fig. 7, 8,10, [0063, 0073]; examiner's note: the search results are displayed with the formatted results). 
Konik does not explicitly teach automatically adjusting the first element of the database record based on the value associated with the optional element; wherein automatically selecting the optional element, in response to receiving the search request, causes the first database record to have a greater likelihood of satisfying the search request than another database record of the one or more database records; 
responsive to the first database record having the greater likelihood of satisfying the search request than the another database record and in response to receiving the search request for the one or more database records, generating a formatted user 
Konik teaches automatically selecting the optional elements (free shipping, warranty, etc) based on database records and users historical information (browsing history, preferences, etc) in response to a search query and presenting the results to the user in fig. 6, 7, para. [0060, 0069] but does not explicitly disclose that the items with the automatically selected optional elements will have a greater likelihood of a satisfying the search and presenting the search results. However, Yankovich teaches wherein automatically selecting the optional element, in response to receiving the search request, causes the first database record to have a greater likelihood of satisfying the search request than another database record of the one or more database records (fig. 4; [0059, if the user has preferences information indicating a preference for sellers offering free shipping and accepting payment from PayPal.TM., Gucci.TM. brand products, and the color black, then these preferences will be incorporated into the search results, and results matching one or more of these preferences are higher in priority (e.g., the more preference matches, the higher the priority)]; examiner’s note: the items that are associated with the users preferences identified by the browsing histories which includes free shipping, PayPal payments, etc. (optional elements) has higher priorities (greater likelihood) of matching (satisfying) the search request and the other database records which does not have the free shipping or PayPal has lower priority to match the items with the users preferences and the higher priorities of the items are displayed to the user; the optional elements are automatically selected based on the users preference which is indicated in the query);
responsive to the first database record having the greater likelihood of satisfying the search request than the another database record and in response to receiving the search request for the one or more database records, generating a formatted user interface comprising a representation of the database record (fig. 4; [0050, 0059]; examiner’s note: the matching items which has higher priority (greater likelihood) of matching (satisfying) the search is displayed to the user as shown in fig. 4, element 412, to find more accurate results according to the users preferences to save users time).  One of ordinary skill in the art would recognize that the process of matching items with high priorities based on user’s preferences of when search is executed of Yankovich could be incorporated with searching of matching items of Konik to further improve the system to have a likelihood of finding better matching items that the user would be interested in and also to match items more accurately according to users preferences. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the prioritized items to match for the search of Yankovich into the system to Konik to have an efficient search system. The motivation would be to have a system to match the items that has higher priorities according to user’s preferences to match the items more precisely to have a robust system.
Konik and Yankovich do not in combination explicitly teach automatically adjusting the first element of the database record based on the value associated with the optional element; responsive to the first database record having the greater likelihood of satisfying the search request than the another database record and in response to receiving the search request for the one or more database records, 
Konik teaches a value associated with the optional element in fig. 7, [0069] but does not explicitly teach automatically adjusting the first element of the database record based on the value associated with the optional element and generating a user interface with the items that matches the search criteria.  Yankovich teaches matching the items (satisfying the search request) which has higher priorities (greater likelihood of a first database records) when the search of the items is executed (responsive to receiving the search request) and presenting the items, presenting the items is executed based on the search request (responsive to receiving the search request) as shown in fig. 4, element 412 and para. [0050] but do not teach generating a formatted user interface comprising a representation the adjusted first element.
However, Zimmerman teaches automatically adjusting the first element of the database record based on the value associated with the optional element ((0022, if the shipping costs of a particular product from a warehouse to a location of a group of consumers located in New York City is lower than the cost to ship to consumers in Los Angeles, the price of the product will be adjusted accordingly to consumers located in New York], [0023]; examiner's note: the total price is adjusted based on the shipping cost (optional element) and the item is the database record; this will help Konik to adjust the price of an item according to the shipping cost);
generating a formatted user interface comprising a representation the adjusted first element (fig. 2; [0029], [0025, the adjusted price is displayed by the pricing server 130 on the display of the consumer device 110]; examiner’s note: the 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate adjusted price feature and presenting the user with the adjusted price of an item of Zimmerman into the combined system to Konik/ Yankovich to have an efficient search and interface system. The motivation would be to have a system which will provide total price of an item including shipping/warranty/discounts etc. for the user to select and buy the item that best matches to their criteria which will save time of a user.

With respect to claim 2, Konik, Yankovich and Zimmerman in combination teach the system of claim 1, Konik further teaches wherein identifying the plurality of optional elements enabled by the seller comprises: causing a user interface to be displayed for generating an item listing (fig. 6; [0054, a listing of sellers offering the product as well as the corresponding "set" purchase prices from each seller]; examiner's note: listing from each seller is displayed), the user interface comprising an attributes area that includes non-optional elements of the item listing and optional elements of the item listing (fig. 12, 15, [0073]; examiner's note: the perks are the optional elements and the price, product ID, time is the non-optional elements);
receiving first input from the seller to associate one or more of the non- optional elements with the item listing (fig. 15, [0073]; examiner's note: the seller can input the non-optional elements such as price, photo, tax), receiving second input from the seller to associate one or more of the optional elements with the item listing (fig. 15, [0073]; examiner’s note: the sellers can input optional elements such as perks); and
generating the first database record based on the first and second inputs and other information received in the user interface, the plurality of optional elements corresponding to the one or more of the optional elements associated the item listing based on the second input from the seller (fig. 14, 15, [0054], [0073]; examiner's note: the information the seller inputs into the system are stored into the database, when the buyer search for the items it displays into the interface).

With respect to claim 3, Konik, Yankovich in combination teach the system of claim 1, Konik further teaches wherein the first element comprises a listing price for a product (fig. 7; [0069]; examiner’s note: the iphone is for sale and it has a listing price).
Konik/ Yankovich in combination do not explicitly teach and wherein the operations further comprise changing the listing price of the product represented in the formatted user interface based on the automatically selected optional element.

However, Zimmerman teaches wherein the operations further comprise changing the listing price of the product represented in the formatted user interface based on the automatically selected optional element ((0021], [0022], [0023]; fig. 2; examiner's note: the optional element such as shipping cost is automatically selected based on the size of the item and the final price reflects the price with the shipping costs and presented to the user to help Konik to change the listing price and to present them to help the user to have a total price of the item).  One of ordinary skill in the art would recognize that the process of changing the listing price of a product and generating the user interface to present the changed price of a product of Zimmerman could be incorporated to have a final price of an item and presenting to the user the final price into the combined invention of Konik/ Yankovich to have a system which is provide the user with the final price of an item so that the user can select the most appropriate item they need in a faster way.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate adjusted price feature and presenting the user with the adjusted price of an item of Zimmerman into the combined system to Konik/ Yankovich to have an efficient search and interface system. The motivation would be to have a system which will provide total price of an item including shipping/warranty/discounts etc. for the user to select and buy the item that best matches to their criteria which will save time of a user.
wherein selecting the optional element comprises: selecting, based on the likelihood the at least one element as the optional element ((0022, 0023]; [0024, user information (e.g., browsing history, purchasing history, in-session behavior and context) of the user for which the determination of the features is being made, item information (e.g., category, price, sale type, variance in features between different item listings being displayed)]; [0025, the processor(s) causes the selected at least one feature to be highlighted in a display of the first item listing on the computing device based on the selecting of the feature(s)]; examiner’s note: the features are selected (the optional element); [0073, 0074]; examiner’s note: determining the features that are relevant and they are ranked; the most relevant and highest ranked features are selected and the relevancy and highest ranking is the likelihood of a feature to be selected.
Konik and Zimmerman do not in combination teach selecting the optional element comprises: accessing, by one or more hardware processors, historical data indicating a likelihood that at least one element will cause the first database record to satisfy a search request. 
Konik teaches that selecting items (element) based on a users history of browsing and prior purchases in para. [0064] but does not explicitly teach historical data indicating a likelihood that the element will be satisfying the search request.  However, Yankovich teaches accessing, by one or more hardware processors, historical data indicating a likelihood that at least one element will cause the first database record to satisfy a search request ([0059]; examiner’s note: the users preferences of 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the prioritized items to match for the search of Yankovich into the system to Konik/Zimmerman to have an efficient search system. The motivation would be to have a system to match the items that has higher priorities according to user’s preferences to match the items more precisely to have a robust system.

With respect to claim 5, Konik and Yankovich in combination teach the system of claim 1, Konik further teaches wherein the operations further comprise: accessing, by one or more hardware processors, historical data indicating the value of the optional element to at least one of a first entity generating the first database record (fig. 7, 11,0061; examiner’s note: the seller is the first entity and the seller offers the return policy and free shipping and the warranty and users history information such as browsing history, buying history is accessed and the optional element is selected based on that, the “30 day” return policy and “free shipping” are the values) and at least one entity generating the search request (fig. 7, 11, [0063, 0073]; examiner’s note: the user who is searching for the items is the entity who generates the search).
Konik and Yankovich do not explicitly teach wherein adjusting the first element comprises adjusting the first element using the indicated value. 
Konik teaches a value associated with the optional element in fig. 7, [0069] but does not explicitly teach wherein adjusting the first element comprises adjusting the first element using the indicated value.
However, However, Zimmerman teaches wherein adjusting the first element comprises adjusting the first element using the indicated value (fig. 2; [0029], [0025, the adjusted price is displayed by the pricing server 130 on the display of the consumer device 110]; examiner’s note: the adjusted price of an item and it is adjusted based on the shipping cost (value)). One of ordinary skill in the art would recognize that the process of adjusting the value of Zimmerman could be incorporated with identifying the value of an optional element combined invention of Konik/ Yankovich to have a system which is provide the user with the total price of an item so that the user can select the most appropriate item they need in a faster way.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate adjusted price feature and presenting the user with the adjusted price of an item of Zimmerman into the combined system to Konik/ Yankovich to have an efficient search and interface system. The motivation would be to have a system which will provide total price of an item including shipping/warranty/discounts etc. for the user to select and buy the item that best matches to their criteria which will save time of a user.
wherein the operations further comprise generating a predictive model for augmenting records with selected optional elements ([0064, The model can be updated using machine learning based on subsequent information (e.g., subsequently obtained browsing history information and purchase history information for the user or similar users)]; examiner’s note: the machine learning is the predictive model and the machine learning augments the records with features (optional element) based on the users browser history), wherein the optional elements in the attributes area are automatically populated with a set of one or more recommended default features (fig. 7, [0059]; examiner’s note: the shipping and delivery and payments are recommended with the default features).

Claim 8 encompasses the same scope of limitation of claim 1, in additions of a method (fig. 1). Therefore, claim 8 is rejected on the same basis of rejection of claim 1.

With respect to claim 9, Konik, Yankovich and Zimmerman in combination teach the method of claim 8, Konik further teaches wherein the optional element comprises a sales format ([0043, the selling engines 204 can comprise one or more fixed-price engines that support fixed-price listing and price setting mechanisms and one or more auction engines that support auction-format listing and price setting mechanisms (e.g., English, Dutch, Chinese, Double, Reverse auctions, etc.)]; examiner’s note: the auction and fixed priced format are the sales format).  One of ordinary skill in the art would recognize that the process of matching items with high priorities based on user’s 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the prioritized items to match for the search of Yankovich into the system to Konik/Zimmerman to have an efficient search system. The motivation would be to have a system to match the items that has higher priorities according to user’s prior history of purchasing to match the items faster and also to give users best matching results.

Claim 11 is rejected on the same basis of rejection of claim 4.
Claim 12 is rejected on the same basis of rejection of claim 5.

With respect to claim 16, Konik, Yankovich and Zimmerman in combination teach the method of claim 8, Konik further teaches wherein the formatted user Interface is on an electronic marketplace (fig. 7, 8, 10, 11, examiners note: the user can buy and sell items in the webpage therefore, it is an electronic marketplace).

With respect to claim 17, Konik and Yankovich teach the method of claim 16, Konik further teaches wherein the optional element is at least one of a shipping option, a return policy, a sale format, and condition of an item (fig. 7, 8, 9, 10, 11, [0069, 0071]; examiners note: the shipping option and a return policy and the condition of an item is shown in the above cited figs.).

Konik and Yankovich teaches that price of an item is display (Konik in fig. 7 and Yankovich in para.[0026]) but they do not explicitly teach adjusting the price of an item based on the shipping (optional element).
However, Zimmerman teaches wherein a price of the stem represented by the first element is adjusted in response to automatically selecting the optional element ((0022, if the shipping costs of a particular product from a warehouse to a location of a group of consumers located in New York City is lower than the cost to ship to consumers in Los Angeles, the price of the product will be adjusted accordingly to consumers located in New York], [0023]; examiner’s note: the total price is adjusted based on the shipping cost). One of ordinary skill in the art would recognize that the process of adjusting the value of Zimmerman could be incorporated with identifying the value of an optional element combined invention of Konik/ Yankovich to have a system which is provide the user with the total price of an item so that the user can select the most appropriate item they need in a faster way.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate adjusted price feature and presenting the user with the adjusted price of an item of Zimmerman into the combined system to Konik/ Yankovich to have an efficient search and interface system. The motivation would be to have a system which will provide total price of an item including 

With respect to claim 18, Konik and Yankovich teach the method of claim 16, but do not explicitly teach wherein the adjusted first element is a price of an item adjusted by the value of the optional element.
Konik and Yankovich teaches that price of an item is display (Konik in fig. 7 and Yankovich in para.[0026]) but they do not explicitly teach adjusting the price of an item based on the shipping (optional element).
However, Zimmerman teaches wherein the adjusted first element is a price of an item adjusted by the value of the optional element ([0022, if the shipping costs of a particular product from a warehouse to a location of a group of consumers located in New York City is lower than the cost to ship to consumers in Los Angeles, the price of the product will be adjusted accordingly to consumers located in New York],
[0023]; examiner's note: the total price is adjusted based on the shipping cost). One of ordinary skill in the art would recognize that the process of adjusting the value of Zimmerman could be incorporated with identifying the value of an optional element combined invention of Konik/ Yankovich to have a system which is provide the user with the total price of an item so that the user can select the most appropriate item they need in a faster way.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate adjusted price feature and presenting the user with the adjusted price of an item of Zimmerman into the combined system to Konik/ 

Claim 19 encompasses the same scope of limitation of claim 1, in additions of a non-transitory computer readable medium (fig. 1). Therefore, claim 19 is rejected on the same basis of rejection of claim 1.

Claim 20 is rejected on the same basis of rejection of claim 5.

Claims 6, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konik et al. (US 2016/0342288) and Yankovich et al. (US 2012/0066208) and in view of Zimmerman et al. (US 2016/0005063) and in view of Dumon et al. (US 2010/0262601).

With respect to claim 6, Konik, Zimmerman in combination teach the system of claim 5, Konik further teaches selecting the one or more elements based on a threshold condition ([0078, The selection of the at least one feature based on the ranking may comprise selecting only features having a score that satisfies a predetermined threshold (e.g., only features having a corresponding score that meets or exceeds a specified minimum score). The selection of the at least one feature based on the ranking may additionally or alternatively comprise selecting the specified number of examiner’s note: the features which is the elements is selected based on the threshold).
Konik, Zimmerman and do not in combination explicitly teach wherein the operations further comprise: receiving data associated with a new database record; accessing, by one or more hardware processors using the received data, historical data indicating a likelihood that one or more elements will cause the new database record to satisfy another search request; the threshold condition based on the indicated likelihood; generating another formatted user interface including a representation of new database record and the one or more elements; causing presentation of the another formatted user interface on a computing device associated with the received data; receiving, after the presentation, a selection of at least one of the one or more elements: and storing the received data and the selection of the at least one of the one or more elements in the new database record.
Konik teaches database records and threshold condition (0078) and Yankovich teaches likelihood of a results to match with high priority (0059).  Konik/ Yankovich do not in combination teach receiving a new database record and likelihood to match the new record faster and storing the database records.
However, Dumon teaches receiving data associated with a new database record ((fig. 8, 0014], [0039, the listing quality score of a new item listing is based primarily on a prediction (e.g., the predicted listing quality score)]; examiner’s note: the user is adding a new listing in the database);
accessing, by one or more hardware processors using the received data, historical data indicating a likelihood that one or more elements will cause the new database record to satisfy another search request ([0042], [0046, the price of the item and the shipping cost are the primary predictors of quality. For instance, the price of an item listing relative to the prices of similar item listings that have previously resulted in transactions is used as a metric to indicate the likelihood that an item listing will result in a transaction], [0058, the analysis used in determining the predicted listing quality score 84 involves comparing the item attributes of the item listing with item attributes of other similar item listings for which historical performance data is available]; examiner’s note: the previous results are the historical data and the previous item bought is the database record, the shipping cost associated with the previous result is the element of the record. The shipping cost of previous result is used to predict the items that the user will likely to buy (concluding a transaction determines that the user will be interest to buy that item; retrieving previous results is accessing the history data);
selecting the one or more elements based on a threshold condition, the threshold condition based on the indicated likelihood ((0047], [0049, the search impression count (i.e., the number of times an item listing has been presented in a search results page) reaches some minimum threshold, the weighting factor applied to the predicted score is decreased, resulting in less emphasis on the predicted score]; [0060], examiner’s note: the item listing price is selected based on the threshold condition and which price the user is likely to select; [(0061, if an analysis of historical data indicates that the conversion rate for a certain product is 90% when the product is priced at or below a particular price, then a prediction can be made that the likelihood 
generating another formatted user interface including a representation of new database record and the one or more elements (fig. 4; [0050, 0058, 0059] examiner's note: the display of a listing; the user interface display the listing);
causing presentation of the another formatted user interface on a computing device associated with the received data (fig. 4; [0050, 0058] examiner's note: the display of a listing; the user interface display the listing);
receiving, after the presentation, a selection of at least one of the one or more elements ((0022, receiving and storing of data representing item attributes, which collectively form an item listing. When a user desires to list a single item, or multiple items, for sale, the user will provide information about the item(s) (e.g., item attributes). Such information may be submitted via one or more forms of one or more web pages, or via drop down lists, or similar user interface elements]; examiner's note: the new listing items are stored with the attributes and the attributes are the elements and they are selected); and
storing the received data and the selection of the at least one of the one or more elements in the new database record ([0022]; examiner’s note: the new record is stored in the database with attributes such as price).  One of ordinary skill in the art would recognize that the process of adding a new database record and measure the threshold to satisfy a record of Dumon could be incorporated with identifying the value 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate the adding a new data record into a database and include the optional element to have the likelihood of the item to be selected first into the combined system of Dumon into Konik/ Yankovich/Zimmerman to have an efficient search system. The motivation would be to have a system which will provide to have best matching search results to save users time.

With respect to claim 14, Konik, Yankovich and Zimmerman in combination teach the method of claim 8, Konik further teaches storing historical data reflecting database records that satisfied past search requests ([0060]; examiner’s note: the users past search histories are recorded such as past purchase histories).
Konik/ Yankovich and Zimmerman in combination do not teach generating a predictive model for augmenting records with selected optional elements, the predictive model estimates a likelihood that augmenting an identified database record with a selected optional element will cause the augmented database record to satisfy a search request.
Konik teaches automatically selecting the optional elements (free shipping, warranty, etc) based on database records and users historical information (browsing history, preferences, etc) and presenting the results to the user in fig. 6, 7, para. [0060, 0069]) Yankovich teaches determining a likelihood which database record will satisfy the search results but do not in combination with Zimmerman teach a predictive model 
generating a predictive model ([0046, 0047]; examiner’s note: the system generates a predictive model to generate a score). One of ordinary skill in the art would recognize that the predictive model of Dumon could be incorporated with identifying the value of an optional element combined invention of Konik/ Yankovich/ Zimmerman to find results that will be best interest of the user.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate predictive model of Dumon into the system to Konik/Yankovich and Zimmerman to have an efficient search system. The motivation would be to have a system to match the items that has higher priorities according to the predictive model based on user’s preferences to match the items more precisely to have a robust system.

With respect to claim 15, Konik, Yankovich and Zimmerman in combination teach the method of claim 8, Konik further teaches wherein the first element comprises a price of an item, and wherein the augmented database record satisfies a search request when a buyer purchases an item associated with the augmented database record ([0073, 0079]; examiner’s note: the users previous purchase history is incorporated into database to best match the items when the user is searching for an item again).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konik et al. (US 2016/0342288) and Yankovich et al. (US 2012/0066208) and in view of .

With respect to claim 10, Konik, Yankovich and Zimmerman in combination teach the method of claim 8, Konik further teaches wherein the first element comprises a listing price for a product (fig. 7; [0069]; examiner's note: the iphone is for sale and it has a listing price).
Konik/ Yankovich do not explicitly teach and wherein the operations further comprise changing the listing price of the product represented in the formatted user interface based on the automatically selected optional element wherein the optional element comprises one or more accessories associated with the product.
Konik teaches a value associated with the optional element in fig. 7, [0069] but does not explicitly teach changing the listing price based on the optional element and presenting them.  However, Zimmerman teaches wherein the operations further comprise changing the listing price of the product represented in the formatted user interface based on the automatically selected optional element ([0021], [0022], [0023]; fig. 2; examiner's note: the optional element such as shipping cost is automatically selected based on the size of the item and the final price reflects the price with the shipping costs and presented to the user). One of ordinary skill in the art would recognize that the process of changing the listing price of a product and generating the user interface to present the changed price of a product of Zimmerman could be incorporated to have a final price of an item and presenting to the user the final price into the combined invention of Konik/ Yankovich to have a system which is provide the 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate adjusted price feature and presenting the user with the adjusted price of an item of Zimmerman into the combined system to Konik/ Yankovich to have an efficient search and interface system. The motivation would be to have a system which will provide total price of an item including shipping/warranty/discounts etc. for the user to select and buy the item that best matches to their criteria which will save time of a user.
Konik/ Yankovich/Zimmerman in combination do not explicitly teach wherein the optional element comprises one or more accessories associated with the product.
Konik teaches items and optional element in fig. 7, Yankovick teaches items with optional element in para. [0059] and Zimmerman teaches changing the price and an element in para. [0022] but they do not teach accessories associated with the element (item).
However, Bhardwaj teaches wherein the optional element comprises one or more accessories associated with the product (0113, an apparel piece that may be worn with and is different from the article of clothing/accessory featured in the query image); (0114]: examiners note: the item includes accessories). One of ordinary skill in the art would recognize that the having accessories associated with items as optional elements of Bhardwaj could be incorporated to have accessories when the user is searching for the item into the combined invention of Konik/ Yankovich/Zimmerman to 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate associated with the having an accessories of an item of Bhardwaj into the combined system to Konik/ Yankovich/Zimmerman to have an efficient search and interface system. The motivation would be to have a system which will provide the option to a user to select all the items that the user need to have in one system which will save time of a user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/FATIMA P MINA/           Examiner, Art Unit 2159                                                                                                                                                                                             
/William B Partridge/           Primary Examiner, Art Unit 2183